46 F.3d 1144
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles F. SAMUEL and Valerie A. Samuel, Plaintiffs-Appellants,v.UNITED STATES FOREST SERVICE, By and Through its agents;  AlCOLLOTZI;  Jim Upchurch;  Sonny Peron;  Ann Levi,Agents for U.S. Forest Service, et al.,Defendants-Appellees.
No. CA 93-35825.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 14, 1994.*Decided Feb. 8, 1995.

Before:  BROWNING, WRIGHT and CANBY, Circuit Judges.


1
MEMORANDUM**


2
Charles and Valerie Samuel appeal the district court's dismissal of their action against Bonner County, Idaho, employees of the United States Forest Service, the Bonner County (Idaho) Sheriff's Department, the Idaho Department of Lands, the Newport Community Hospital, the Department of Labor, the National Federation of Federal Employees, and others.


3
When it appeared that the claim against one defendant, Gary Go, might remain pending in district court, we remanded this case to the district court for a limited period to determine whether that claim still remained unresolved.  On remand, the district court on October 18, 1994, dismissed the claim against Gary Go without prejudice for lack of subject matter jurisdiction.  The district court has transmitted its judgment to us.  Because the district court's judgment is final in all respects, we now have jurisdiction over the Samuels' entire appeal.  See 28 U.S.C. Sec. 1291.


4
The district court on May 11, 1993, dismissed the Samuels' complaint in an order that dealt thoroughly with every substantive claim that the Samuels now urge on appeal.  On July 21, 1993, the district court entered a detailed order denying reconsideration and explaining its reasons for denying the Samuels' motions to amend their complaint.  Finally, in response to our remand, the district court entered its order of October 18, 1994, explaining why the Samuels had no standing to pursue their claim against Gary Go.


5
The district court's orders are lucid, painstaking, and entirely correct.  We could add nothing to them by way of explanation why the Samuels' action lacks merit.  We therefore affirm the judgment of the district court for the reasons set forth by the district court.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decisin without argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3